

117 HR 1088 IH: Shielding our Military from Extremists Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1088IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Aguilar introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to implement certain recommendations regarding screening individuals who seek to enlist in the Armed Forces. 
1.Short titleThis Act may be cited as the Shielding our Military from Extremists Act. 2.Implementation of certain recommendations regarding screening individuals who seek to enlist in the Armed ForcesNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall implement the seven recommendations of the Under Secretary of Defense for Personnel and Readiness on page 2 of the report titled Screening Individuals Who Seek to Enlist in the Armed Forces, submitted to the Committees on Armed Services of the Senate and House of Representatives on October 14, 2020.  
